Citation Nr: 9905056	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for a neck disability.

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


REMAND

The veteran had active service from December 1978 to August 
1984.

This appeal arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma which denied, in pertinent part, the 
veteran's claims for service connection for neck and back 
disabilities.  The veteran, in the course of prosecuting his 
claims, requested that a hearing before a Board Member be 
conducted in the Muskogee RO.  In December 1998, the VA 
informed the veteran that he was scheduled for a hearing in 
Washington, D.C. in February 1999.  He was instructed that if 
he failed to appear for the scheduled hearing his case would 
be processed as though his request for a hearing had been 
withdrawn.  There is no evidence that the veteran consented 
to this hearing.  It must be assumed that he still desires a 
hearing before a Board member sitting at the VA RO in 
Muskogee, Oklahoma.

Accordingly, the claims must be REMANDED for the following 
action:

The RO should contact the veteran and 
schedule him for a Travel Board hearing.  

Thereafter, the case should be returned to the Board for 
further consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






